Citation Nr: 0906493	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for impotence, to 
include as secondary to a low back condition.  

2.  Entitlement to service connection for depression (also 
claimed as anxiety and insomnia), to include as secondary to 
a low back condition.  

3.  Entitlement to service connection for arthritis of the 
neck, to include as secondary to a low back condition.  

4.  Entitlement to service connection for arthritis of the 
bilateral shoulders, to include as secondary to a low back 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's claim to 
reopen his claim for entitlement to service connection for a 
low back condition and denied the remaining service 
connection claims.  

This appeal has been before the Board previously.  In 
February 2008, the appeal was remanded for development and 
now it has been returned for further review by the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In the February 2008 remand, the Board instructed the RO/AMC 
that if service connection were granted for the Veteran's low 
back condition, then the RO/AMC was to consider whether 
additional examination(s) were necessary to determine whether 
that low back disability causes, or aggravates, the other 
claimed disabilities.  Apparently, the AMC granted service 
connection for a low back disability.  (No copy of the rating 
decision appears in the claims folder.)  But notwithstanding 
the discussion in the February 2008 remand that identified 
evidence of a relationship between each of the four 
disabilities on appeal (impotence, depression (also claimed 
as anxiety and insomnia), arthritis of the neck, and 
arthritis of the bilateral shoulders) to the low back 
disability, in the September 2008 supplemental statement of 
the case, the AMC did not discuss why examinations were not 
necessary to determine whether each of the four claimed 
disabilities on appeal were caused by, or aggravated by, the 
Veteran's service-connected low back disability.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2008) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

Each of the Veteran's service connection claims includes both 
a direct service connection claim and a secondary service 
connection claim.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  To establish direct service 
connection, three requirements must be met: (1) the existence 
of a current disability; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Service connection on a secondary basis may be granted for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

As discussed in the February 2008 remand, the record contains 
evidence that the claimed disabilities on appeal (impotence, 
depression (also claimed as anxiety and insomnia), arthritis 
of the neck, and arthritis of the bilateral shoulders) may be 
associated with the service-connected low back disability.  
See Report of Dr. Taylor dated February 1994 (the 
degenerative process going on in the Veteran's back is also 
involving his neck and his shoulders); Dr. McKnight's Report 
dated May 1994 (the Veteran tends to lose his erection when 
the pain in his back becomes acute; the clinical impression 
of depression, NOS, is due to a loss of status as a 
competitive worker and his relative sense of invalidism; he 
also suffers from anxiety depressive syndrome with insomnia 
secondary to chronic pain).  Thus, appropriate examination(s) 
are needed to determine whether the disabilities on appeal 
were incurred during service and whether the service-
connected low back disability caused, or aggravates, each of 
the four disabilities on appeal.  38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby notified that it is his responsibility 
to report for the examination(s) and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder the 
rating decision(s) that granted service 
connection for a low back disability and 
for sciatica.  

2.  With respect to each of the 
disabilities on appeal, make arrangements 
for the Veteran to have an appropriate 
examination to determine whether he has 
any current disabilities, and if so, the 
relationship of each disability to the 
service-connected low back condition.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner(s) in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

Each examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Identify all current diagnoses 
concerning each of the claimed 
disabilities on appeal (that is, 
impotence, depression (also claimed as 
anxiety and insomnia), arthritis of the 
neck, and arthritis of the bilateral 
shoulders).  

(b) For each diagnosis, determine whether 
it is at least as likely as not (that is, 
a 50 percent probability or greater) that 
its onset occurred during the Veteran's 
active military service from May 1962 to 
May 1964;   

(c) For each diagnosed disability that did 
not have its onset during the Veteran's 
active military service, determine whether 
it is at least as likely as not (that is, 
a 50 percent probability or greater) that 
the Veteran's service-connected low back 
condition:  (i) caused the diagnosed 
disability; or (ii) made the diagnosed 
disability worse than it would otherwise 
have been in the natural progress of that 
disability;   

(d) For each diagnosed disability that was 
made worse by the service-connected low 
back condition, please describe the nature 
of and the level of disability of that 
disability before the low back condition 
began making it worse.  If that is not 
possible, describe: (i) the level of 
disability of each such diagnosed 
disability at the earliest point of time 
it is possible to describe its level, (ii) 
what the level currently would have been 
due to the natural progression of that 
disability, and (iii) the current level of 
that disability as a result of the 
aggravation by the service-connected low 
back condition;       

(e) For each matter, if it is not possible 
to give an opinion, state that and provide 
the rationale for why it is not possible. 

3.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

